                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

UNITED STATES OF AMERICA                    §
                                            §
v.                                          §               Crim No. 4:17-CR-222
                                            §
BRENDA RODRIGUEZ                            §

             NOTICE OF FILING PETITION FOR WRIT OF MANDAMUS

       Notice is hereby given that the United States of America has filed in the United States

Court of Appeals for the Fifth Circuit: (1) the accompanying Emergency Petition for Writ of

Mandamus and Emergency Motion To Stay Proceedings in the District Court; and (2) Exhibits

A-E accompanying the petition.

                                            Respectfully submitted,

                                            RYAN K. PATRICK
                                            United States Attorney


                                            ___/s/ Jason Smith__________________
                                            Jason Smith
                                            Assistant United States Attorney
                                            1000 Louisiana Street, Suite 2300
                                            Houston, Texas 77002
                                            (713) 567-9598

                                            DATE: January 19, 2019
                                 CERTIFICATE OF SERVICE

       I certify that a true and correct copy of the foregoing Notice of Filing Petition For Writ of

Mandamus and its exhibits was electronically filed and served on counsel of record via the

electronic case filing (ECF) system for the United States District Court for the Southern District

of Texas, on January 19, 2019.


                                             __/s/ Jason Smith____________
                                             Jason Smith
                                             Assistant United States Attorney
